     Case 1:19-cv-00600-DAD-JLT Document 53 Filed 08/24/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RP GOLDEN STATE MANAGEMENT,                      No. 1:19-cv-00600-DAD-JLT
     LLC,
12
                        Plaintiff,
13                                                    ORDER GRANTING ATTORNEY JESSE
            v.                                        JAMES THALER’S MOTION TO
14                                                    WITHDRAW AS COUNSEL FOR
     OHIO SECURITY INSURANCE                          PLAINTIFF
15   COMPANY,
                                                      (Doc. No. 30)
16                      Defendant.
17

18          This matter is before the court on the motion to withdraw as plaintiff RP Golden State

19   Management LLC’s counsel of record filed by attorney Jesse James Thaler on June 16, 2020.

20   (Doc. No. 30.) Pursuant to General Order No. 617 addressing the public health emergency posed

21   by the coronavirus pandemic, the court took this matter under submission to be decided on the

22   papers. (Doc. No. 32.) For the reasons explained below, the court will grant the motion to

23   withdraw as counsel.

24                                           BACKGROUND

25          On March 25, 2019, plaintiff filed a complaint in the Kern County Superior Court alleging

26   that defendant breached a commercial general liability insurance policy covering plaintiff’s hotel

27   from loss and damage attributed to wind events and vandalism. (Doc. No. 1-1 at 2–3.) In the

28   complaint, plaintiff asserts claims for breach of contract, breach of the implied covenant of good
                                                      1
     Case 1:19-cv-00600-DAD-JLT Document 53 Filed 08/24/20 Page 2 of 6

 1   faith and fair dealing, and bad faith. (Id. at 3–5.) On May 2, 2019, defendant answered plaintiff’s

 2   complaint. (Doc. No. 1-4 at 2.) On May 3, 2019, defendant timely removed this action to this

 3   federal court on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332 and 28 U.S.C.

 4   § 1441(b).

 5          On June 16, 2020, attorney Thaler filed a motion to withdraw as counsel for plaintiff in

 6   this action on the grounds that “there has been an irremediable breakdown in communication

 7   between [himself] and Plaintiff such that the attorney-client relationship is no longer a viable

 8   one.” (Doc. No. 30 at 5.) Attorney Thaler provided additional information in a declaration filed

 9   with the court under seal. (Doc. No. 33.)

10          To date, defendant has not filed an opposition or statement of non-opposition to attorney

11   Thaler’s pending motion to withdraw as plaintiff’s counsel.

12                                         LEGAL STANDARD

13          The decision to grant or deny an attorney’s motion to withdraw is ultimately committed to

14   the discretion of the trial court. “In ruling on a motion to withdraw as counsel, courts consider:

15   (1) the reasons why withdrawal is sought; (2) the prejudice withdrawal may cause to other

16   litigants; (3) the harm withdrawal might cause to the administration of justice; and (4) the degree

17   to which withdrawal will delay the resolution of the case.” Beard v. Shuttermart of Cal., Inc., No.

18   3:07-cv-00594-WQH-NLS, 2008 WL 410694, at *2 (S.D. Cal. Feb. 13, 2008) (citing Nat’l

19   Career Coll., Inc. v. Spellings, No. 1:07-cv-00075-HG-LK, 2007 WL 2048776, at *2 (D. Haw.

20   July 11, 2007)); see also CE Res., Inc. v. Magellan Grp., LLC, No. 2:08-cv-02999-MCE-KJM,
21   2009 WL 3367489, at *2 (E.D. Cal. Oct. 14, 2009) (noting that “[u]ltimately, the court’s ruling

22   must involve a balancing of the equities”).

23          In addition to these factors, withdrawal of counsel is governed by the Local Rules of this

24   court where, as here, withdrawal of counsel would leave the client unrepresented. In this regard,

25   Local Rule 182(d) provides:

26                  Unless otherwise provided herein, an attorney who has appeared
                    may not withdraw leaving the client in propria persona without
27                  leave of court upon noticed motion and notice to the client and all
                    other parties who have appeared. The attorney shall provide an
28                  affidavit stating the current or last known address or addresses of
                                                       2
     Case 1:19-cv-00600-DAD-JLT Document 53 Filed 08/24/20 Page 3 of 6

 1                  the client and the efforts made to notify the client of the motion to
                    withdraw.
 2

 3   L.R. 182(d). Further, “[w]ithdrawal as attorney is governed by the Rules of Professional Conduct

 4   of the State Bar of California, and the attorney shall conform to the requirements of those Rules.”

 5   Id. Rule 1.16 of the California Rules of Professional Conduct provides several grounds upon

 6   which an attorney may seek to withdraw, including when: (i) the client’s conduct “renders it

 7   unreasonably difficult for the lawyer to carry out the representation effectively”; and (ii) “the

 8   client breaches a material term of an agreement with, or obligation, to the lawyer relating to the

 9   representation, and the lawyer has given the client a reasonable warning after the breach that the

10   lawyer will withdraw unless the client fulfills the agreement or performs the obligation.” Cal. R.

11   Prof. Conduct 1.16(b)(4)–(5). However, representation shall not be terminated until the attorney

12   “has taken reasonable steps to avoid reasonably foreseeable prejudice to the rights of the client,

13   such as giving the client sufficient notice to permit the client to retain other counsel.” Cal. R.

14   Prof. Conduct 1.16(d).

15          District courts in this circuit recognize that “[i]t is the duty of the trial court to see that the

16   client is protected, so far as possible, from the consequences of an attorney’s abandonment.” CE

17   Resource, 2009 WL 3367489, at *2 (denying motion to withdraw where corporation would be left

18   unrepresented by counsel); see Caveman Foods, LLC v. Payne’s Caveman Foods, LLC, No.

19   2:12-cv-01112-WBS-CKD, 2015 WL 6736801, at *2, *5 (E.D. Cal. Nov. 4, 2015) (same). As the

20   court explained in Caveman Foods,

21                  [b]efore permitting counsel to withdraw, it is also this court’s
                    practice to ensure that the client understands and assents to the
22                  consequences of being unrepresented by counsel. Where the client
                    is a corporation or unincorporated association, those consequences
23                  are dire. While individuals may appear in propria persona,
                    corporations and other entities may appear only through an
24                  attorney; an unrepresented entity cannot file any pleadings, make or
                    oppose any motions, or present any evidence to contest
25                  liability. See Rowland v. Cal. Men’s Colony, 506 U.S. 194, 202
                    (1993); D-Beam Ltd. P’ship v. Roller Derby Skates, Inc., 366 F.3d
26                  972, 973-74 (9th Cir. 2004); E.D. Cal. L.R. 183(a) [(“A corporation
                    or other entity may appear only by an attorney.”)].              An
27                  unrepresented entity is thus subject to the entry of default and
                    default judgment. See Emp. Painters’ Trust v. Ethan Enters., Inc.,
28                  480 F.3d 993, 998 (9th Cir. 2007).
                                                         3
     Case 1:19-cv-00600-DAD-JLT Document 53 Filed 08/24/20 Page 4 of 6

 1   Caveman Foods, 2015 WL 6736801, *2. Similarly, in Arch Ins. Co. v. Sierra Equip. Rental, Inc.,

 2   No. 2:12-cv-00617-KJM-KJN, 2016 WL 829208, at *2 (E.D. Cal. Apr. 15, 2016), the court

 3   denied counsel’s motion to withdraw because counsel had not taken reasonable steps to avoid

 4   prejudice to his corporate client, since his withdrawal would place his client “in immediate

 5   violation of the local rules as it would no longer have counsel to represent it” and “[a]s an

 6   unrepresented corporation, [his client] could not file any pleadings, make or oppose any motions,

 7   or present any evidence, and would thus be subject to the entry of default and default judgment.”

 8                                                  ANALYSIS

 9             Here, attorney Thaler moves to withdraw as counsel for plaintiff—a limited liability

10   company—on several grounds. (Doc. No. 30 at 5.) Attorney Thaler asserts “that there is good

11   cause for [his] withdrawal under Rule 3-700(C)(1)(d) [of the California Rules of Professional

12   Conduct], in that there has been an irremediable breakdown in communication between [himself]

13   and Plaintiff such that the attorney-client relationship is no longer a viable one.” (Id.) Attorney

14   Thaler also declares that he “believe[s] in good faith that there are additional grounds, under Rule

15   3-700(B)(1), Rule 3-700(C)(1)(a), and Rule 3-700(C)(6) and other subsections, for the Court to

16   grant the requested order” and because he is “mindful of [his] duties of confidentiality,” he

17   submitted a declaration under seal providing more detail for the court’s consideration. (Id.; Doc.

18   No. 33.)

19             In addition, attorney Thaler declares that he informed plaintiff of his intent to withdraw by

20   emailing plaintiff at the email address that they regularly used for their communications. (Id.)
21   Attorney Thaler’s declaration provides that email address for plaintiff, as well as plaintiff’s

22   current mailing address. Accordingly, the court finds that attorney Thaler has complied with the

23   notice requirements in Local Rule 182(d). The court now turns to evaluate whether attorney

24   Thaler has made a sufficient showing to warrant its withdrawal as plaintiff’s counsel in this

25   action.

26             First, as to the reasons for withdrawal, the court finds that in his sealed declaration,
27   attorney Thaler has described sufficient grounds for withdrawal consistent with the California

28   Rules of Professional Conduct. (Doc. No. 33.)
                                                          4
     Case 1:19-cv-00600-DAD-JLT Document 53 Filed 08/24/20 Page 5 of 6

 1          Second, as to prejudice, the court notes that defendant has not opposed the pending

 2   motion, or otherwise asserted that it will suffer any prejudice from the court’s granting of the

 3   pending motion. Moreover, attorney Thaler declares that he communicated with defendant’s

 4   counsel, who advised him that if the court grants his motion, defendant would not oppose a

 5   request for a continuance of the trial date if plaintiff were to seek one. (Doc. No. 30 at 5.) The

 6   court is persuaded that there would be no prejudice to defendant by attorney Thaler’s withdrawal.

 7   In addition, attorney Thaler declared that he took “reasonable steps to avoid reasonably

 8   foreseeable prejudice to Plaintiff’s rights, including giving [it] due notice, allowing time for

 9   employment of other counsel, and complying with applicable laws and rules.” (Doc. No. 30 at 5.)

10          Third, as to harm that attorney Thaler’s withdrawal might cause to the administration of

11   justice, the court notes that plaintiff has not demonstrated any intention to continue prosecuting

12   this action. On June 25, 2020, the assigned magistrate judge in this action issued an order

13   rejecting a stipulation to amend the case schedule, noting that “there is no indication that the

14   plaintiff intends to hire new counsel, despite that it cannot proceed otherwise” and that the court

15   “has been given no assurances that the plaintiff wishes to proceed in this action.” (Doc. No. 35 at

16   1.) The magistrate judge further noted that if plaintiff truly wished to proceed, “plaintiff can

17   simply substitute in its new counsel.” (Id.) Accordingly, in the undersigned’s view,

18   consideration of the administration of justice factor weighs in favor of granting attorney Thaler’s

19   motion to withdrawal.

20          Fourth, as to delay, for similar reasons the court finds that granting attorney Thaler’s
21   motion will actually put an end to any delay in proceeding with this action—if in fact plaintiff

22   wishes to so proceed—rather than delay this action further. Moreover, the court acknowledges

23   that any efforts by attorney Thaler to continue representing plaintiff in this action are futile given

24   his reasons for withdrawal.

25          Accordingly, the court finds that consideration of the factors weighs in favor of granting

26   attorney Thaler’s motion to withdraw, and the court will grant the pending motion.
27          The court will also provide plaintiff with fourteen (14) days from the date of service of

28   this order to obtain new counsel, if plaintiff wishes to continue prosecuting this case. Plaintiff’s
                                                       5
     Case 1:19-cv-00600-DAD-JLT Document 53 Filed 08/24/20 Page 6 of 6

 1   new counsel shall file a notice of appearance within fourteen (14) days from the date of service of

 2   this order. Plaintiff is warned that failure to comply with this order will result in the dismissal of

 3   this action for failure to prosecute and failure to comply with the court’s order.

 4                                             CONCLUSION

 5          For the forgoing reasons:

 6          1.      Plaintiff’s counsel’s motion to withdraw (Doc. No. 30) is granted;

 7          2.      The Clerk of the Court is directed to terminate Attorney Jesse James Thaler as the

 8                  counsel of record for plaintiff, after docketing this order;

 9          3.      Attorney Thaler is directed to serve plaintiff with a copy of this order, both by

10                  email and mail, and to file proof of service with the court within seven (7) days of

11                  service;

12          4.      Attorney Thaler shall comply with all obligations under Rule 1.16(e) of the

13                  California Rules of Professional Conduct regarding release of a client’s papers and

14                  property and return of unearned fees; and

15          5.      Plaintiff has fourteen (14) days from the date of service of this order to obtain new

16                  counsel, if plaintiff wishes to continue prosecuting this action. Plaintiff’s new

17                  counsel shall file a notice of appearance in this action within fourteen (14) days

18                  from the date of this order. A failure to comply with this order may result in the

19                  dismissal of this action due to plaintiff’s failure to prosecute.

20   IT IS SO ORDERED.
21
        Dated:     August 24, 2020
22                                                         UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                       6
